Citation Nr: 0021309	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
conjunctivitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 RO decision which denied the 
veteran's claim for an increased (compensable) rating for 
conjunctivitis.  The veteran provided testimony in support of 
his claim at RO hearings held in July 1997 and November 1998, 
and at a Travel Board hearing in July 2000.


REMAND

The veteran has presented a well grounded claim for an 
increased rating for conjunctivitis, and VA has a duty to 
assist him in developing his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Following the issuance of the last supplemental statement of 
the case (SSOC), dated in August 1999, the RO received 
additional evidence that bears on the claim for an increased 
rating for conjunctivitis.  There is no legal authority for a 
veteran to waive initial RO consideration of evidence 
received by the RO when the case is properly before it, nor 
may a SSOC be waived in such a situation.  Therefore, the RO 
must consider the additional evidence, readjudicate the 
claim, and issue an appropriate SSOC if the claim is denied.  
38 C.F.R. §§ 19.31, 19.37(a) (1999).  (It is acknowledged 
that the veteran waived RO consideration over evidence that 
was submitted to the Board, not the RO, around the time of 
the July 2000 Travel Board hearing.  However, that situation 
differs from the one at hand as that evidence was submitted 
directly to the Board, and not the RO.  38 C.F.R. § 20.1304 
(c).)
 
Additionally, it is noted that the claims file reveals that 
the veteran was scheduled for a VA eye compensation 
examination which was to take place sometime in 1998 
(apparently in July), and he failed to report.  In December 
1998, he did indeed report for a VA eye compensation 
examination; however, there is no indication that the 
examiner reviewed the claims file in conjunction with the 
examination.  In July 2000, the veteran reported for another 
VA eye compensation examination but left prior to being 
examined, asserting that his eyes were "ok."  Nevertheless, 
the Board will give the veteran an additional opportunity to 
present for a VA compensation examination, prior to appellate 
review of his claim.  The veteran is hereby advised that VA's 
duty to assist is not a one-way street and that if he wants 
his claim for an increased rating to be developed, he must 
fully cooperate and report for scheduled examinations.  
38 C.F.R. §§ 3.326, 3.327, 3.655 (1999); Wood v. Derwinski, 
1 Vet. App. 190 (1991).  Ongoing treatment records regarding 
the veteran's conjunctivitis should also be secured prior to 
appellate review of his claim for an increased rating.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(1999).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for eye 
problems since 1995, including but not 
limited to the VA facilities in New York, 
New York.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the claims file.

2.  The veteran should undergo an 
appropriate VA examination for the 
purpose of determining the severity of 
his conjunctivitis.  All indicated tests 
should be conducted.  All findings should 
be set forth in detail.  An opinion 
should be provided regarding the 
frequency (e.g. active or inactive) of 
his conjunctivitis.  Additionally, the 
examiner must differentiate the extent of 
impairment due to his service-connected 
conjunctivitis from any other non-
service-connected eye disorders as well 
as service-connected corneal opacity of 
the left eye, and so indicate.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

The veteran must be properly informed of 
the scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination.  If the veteran does not 
report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement 
and rescheduling of the examination.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  The RO should readjudicate the claim 
for an increased rating for 
conjunctivitis in light of all of the 
evidence received since the issuance of 
the last SSOC in August 1999.  If the 
claim is denied, the veteran and his 
representative should be issued an SSOC 
(which addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

